Citation Nr: 1002420	
Decision Date: 01/14/10    Archive Date: 01/22/10	

DOCKET NO.  09-02 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder. 

2.  Entitlement to service connection for a disorder 
characterized by low back pain, claimed as secondary to a 
service-connected scar as the postoperative residual of 
removal of a pilonidal cyst. 

3.  Entitlement to service connection for a disorder 
characterized by left hand numbness. 

4.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper and lower extremities, 
claimed as the residual of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to June 
1971, with service in the Republic of Vietnam from June 1970 
to April 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2008 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.

The Board notes that, during the course of a hearing before 
the undersigned Veterans Law Judge in October 2009, the 
Veteran indicated that he wished to withdraw from 
consideration all issues save that of entitlement to service 
connection for post-traumatic stress disorder.  Accordingly, 
all issues save that of service connection for post-traumatic 
stress disorder will be dismissed.

The appeal as to the issue of service connection for 
posttraumatic stress disorder is being REMANDED to the RO via 
the Appeals Management Center in Washington, D.C.  VA will 
notify you if further action is required on your part.





FINDING OF FACT

During the course of a hearing before the undersigned 
Veterans Law Judge in October 2009, the Veteran requested 
withdrawal of the issues of service connection for disorders 
characterized by low back pain and left hand numbness, as 
well as peripheral neuropathy of the bilateral upper and 
lower extremities. 


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's substantive 
appeal on the issues of service connection for disorders 
characterized by low back pain and left hand numbness, as 
well as for peripheral neuropathy of the bilateral upper and 
lower extremities, have been met.  38 U.S.C.A. §§ 5103(a), 
5103A, 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 20.202, 20.204(b)(c) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009), the Board 
may dismiss any appeal which fails to allege specific error 
of fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b) (2009).  Except for appeals withdrawn on 
the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204(c) (2009).

In the case at hand, during the course of a hearing before 
the undersigned Veterans Law Judge in October 2009, the 
Veteran withdrew from consideration the issues of entitlement 
to service connection for disorders characterized by low back 
pain and numbness of the left hand, as well as peripheral 
neuropathy of the bilateral upper and lower extremities.  As 
the Veteran has withdrawn his appeal on those issues, there 
remain no allegations of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal on those issues, and they 
are dismissed without prejudice.


ORDER

The appeal as to the issue of entitlement to service 
connection for a disorder characterized by low back pain, 
claimed as secondary to a service-connected scar as the 
postoperative residual of removal of a pilonidal cyst, is 
dismissed.

The appeal as to the issue of service connection for a 
disorder characterized by left hand numbness is dismissed.

The appeal as to the issues of service connection for 
peripheral neuropathy of the bilateral upper and lower 
extremities, claimed as the residual of exposure to Agent 
Orange, is dismissed.


REMAND

In addition to the above, the Veteran in this case seeks 
service connection for posttraumatic stress disorder.  In 
pertinent part, it is contended that the Veteran's alleged 
posttraumatic stress disorder is the result of various 
stressful incidents to which he was subjected during his 
period of service in the Republic of Vietnam.

In that regard, during the course of a VA posttraumatic 
stress disorder evaluation in November 2007, the Veteran 
indicated that, while in Vietnam, he had worked as a radio 
operator at Da Nang Harbor, which was "bombed on a regular 
basis."  According to the Veteran, he regularly saw others 
"dead and dying," with the result that he was often "scared 
to death."  According to the Veteran, he at times saw body 
bags stored on the base awaiting identification.  Also noted 
were episodes where he had witnessed "Vietcong Seals" coming 
out of the water and killing US soldiers near the harbor.

When further questioned, the Veteran indicated that he had 
witnessed his friend die when "bombs began dropping" on the 
base.  Reportedly, at that time, the Veteran's friend 
appeared to be "in shock," with the result that he "turned 
the wrong way and was hit."  The Veteran further indicated 
that, on one occasion, he was sent out on a boat to a barge 
in the harbor which was holding ammunition, which the 
Vietcong were in the process of sabotaging.  At that time, 
according to the Veteran, he jumped from the boat in which he 
was riding onto the barge, with the result that he slipped 
and injured his tailbone.  However, he was still able to 
throw a "torch" which the Vietcong had left on the barge into 
the water, thereby preventing an explosion.  All of these 
things, by the Veteran's own account, were instrumental in 
the development of his posttraumatic stress disorder.

In correspondence of February 2008, one of the Veteran's 
former service colleagues wrote that the Veteran, while in 
Vietnam, had been introduced to one of his "closest buddies," 
who later committed suicide.  The Veteran's former colleague 
also described various episodes of mortar attacks at Da Nang, 
during the course of which both he and the Veteran were 
"terrified and scared," and often running for their lives.

In correspondence of April 2008, a different former service 
colleague indicated that, in August of 1970, he and the 
Veteran had witnessed a friend, one "Bouhoe," commit suicide 
by cutting his throat and slashing his wrists.  According to 
the Veteran's colleague, both he and the Veteran saw this man 
being pulled from a guard tower, at which time they both 
"broke down crying."

The Board observes that, in correspondence of July 2008, the 
Veteran wrote that he had spoken to one of his "war buddies" 
to confirm the notion that the aforementioned "Bouhoe" or 
"Bowhow" had committed suicide in August 1970.  According to 
the Veteran, the soldier who committed suicide was in the 
same unit as his friend - the 1/32nd Medical Detachment, 
Headquarters, United States Army, Republic of Vietnam.  Also 
noted was an additional suicide involving a "young black guy, 
about 19 to 20 years of age," whose name was "Booth."  
Reportedly, "Booth" had "PCS'd" from a base in Korea and 
joined the Veteran's unit in Vietnam - the 1/32nd Medical 
Detachment, Headquarters, US Army, Republic of Vietnam.  
According to the Veteran, "Booth" was only with the Veteran's 
unit for a few months leading up to Thanksgiving 1970, at 
which time he shot himself with an M16 in back of the 
barracks "up in the towers."

In correspondence of October 2009, the Veteran reiterated 
that, during his first three weeks in Vietnam, a fellow 
soldier with whom he had become good friends was "blown up" 
by mortar rounds at close range, right in front of the 
Veteran.  The Veteran further reiterated incidents where he 
had witnessed bombs hitting his compound, as well as numerous 
mortar attacks at close range.  Finally, the Veteran repeated 
the episode in November 1970, at which time a young black man 
with whom he had become friends committed suicide "due to the 
extreme conditions."  According to the Veteran, the soldier 
who committed suicide was a member of the 32nd Surgical Unit 
in Bexter Compound at Da Nang, and had just come from Korea.

During the course of a hearing before the undersigned 
Veterans Law Judge in October 2009, the Veteran repeated his 
description of the episode in June 1970, at which time a 
fellow soldier with whom he had become friends was struck 
during a mortar attack and killed.  The Veteran further 
described an incident in which a "young guy" had his "throat 
slit" by Vietcong who had come "out of the water."  
According to the Veteran, this incident occurred around or 
about November of 1970.

The Board notes that, based on a note contained in the file, 
the RO was apparently able to verify that the Veteran's unit, 
the 5th Transportation Command, was, in fact, at Da Nang 
during the period from 1970 to 1971.  However, they were 
unable to verify the aforementioned mortar attacks, or two 
suicides.  Significantly, beginning in 2007, the Veteran 
began to receive treatment at his local VA medical center for 
what was described at that time as posttraumatic stress 
disorder.  However, the Veteran has also received a diagnosis 
of major depression.

It does not appear as though an attempt has been made to 
verify any of the aforementioned stressors described by the 
Veteran through the U.S. Army and Joint Services Records 
Research Center (JSRRC) has been made.  Nor has the Veteran 
been afforded a VA examination for the purpose of determining 
the exact nature and etiology of his claimed posttraumatic 
stress disorder.  Under the circumstances, the Board is of 
the opinion that additional development of the evidence is 
necessary prior to a final adjudication of the Veteran's 
claim for service connection.

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO/AMC for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to August 2008, the date of 
the most recent treatment of record, 
should be obtained and incorporated in 
the claims folder.  The Veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO/AMC cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the Veteran and his 
representative should be informed of any 
such problem.

2.  The RO/AMC should then review the 
file, as well as the body of this remand, 
and prepare a summary of the Veteran's 
claimed stressors.  This summary, and all 
associated documents, should be sent to 
the US Army and Joint Services Records 
Research Center (JSRRC) in order that 
they might provide any information which 
could corroborate the Veteran's alleged 
stressors.  

3.  Following the above, the RO/AMC 
should make a specific determination 
based on the complete record with respect 
to whether the Veteran was exposed to a 
stressor or stressors in service, and, if 
so, the nature of the specific stressor 
or stressors.  Should the RO/AMC 
determine that the record establishes the 
existence of a stressor or stressors, the 
RO/AMC should specify which stressor or 
stressors in service it has determined 
are established by the record.  In 
reaching that determination, the RO/AMC 
should address any credibility questions 
raised by the evidence. 

4.  If and only if the RO/AMC is able to 
verify an inservice stressor or 
stressors, arrangements should be made 
for the Veteran to be examined by a 
psychiatrist, preferably, a psychiatrist 
who has not heretofore seen or examined 
the Veteran.  The RO/AMC should specify 
for the examiner the stressor or 
stressors which it has determined are 
established by the record, and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether exposure 
to a stressor in service has resulted in 
current psychiatric symptoms, and whether 
the diagnostic criteria to support a 
diagnosis of posttraumatic stress 
disorder have been satisfied.

The examination should reflect a review 
of pertinent material in the claims 
folder.  The examiner should integrate 
the previous psychiatric findings and 
diagnoses with current findings to obtain 
an accurate picture of the Veteran's 
psychiatric status.  The examiner should, 
additionally, comment explicitly on 
whether there is a link between any 
verified inservice stressor or stressors 
and the current diagnosis of 
posttraumatic stress disorder. 

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the psychiatric examiner 
prior to completion of the examination.  
Moreover, a notation to the effect that 
this record review has taken place must 
be included in the examination report.

5.  Thereafter, review the Veteran's 
claim for service connection for 
posttraumatic stress disorder.  Should 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of a 
Statement of the Case (SOC) in December 
2008.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2009).



	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


